Citation Nr: 0603362	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which, inter alia, denied the 
benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.  

In January 2003, the veteran informed VA that he served on 
Temporary Additional Duty (TAD) with B-Medical Unit, 2nd 
Batt., 7th & 9th Marines.  He alleged that during this duty he 
had to pick up body parts and try to tag and identify them.  
He was able to identify some of the bodies as acquaintances.  

VA has not attempted to verify this TAD.  The VCAA requires 
VA to assist a claimant unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  The Board therefore finds that verification of 
the TAD is required. 

Accordingly, this case is REMANDED for the following action:

1.  Forward the information provided by 
the veteran concerning the specific 
circumstances of his alleged TAD 
(summarized above), and a copy of the 
service records documenting his 
assignments, to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or the appropriate service department 
in an attempt to verify whether the 
veteran served on TAD with a Medical 
Unit.  Positive and negative responses 
should be documented.

2.  If, and only if, a claimed stressor 
has been verified, arrange for an 
examination of the veteran by an 
appropriate VA examiner to determine the 
diagnosis of any psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
Furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of determining whether 
inservice stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, provide 
the veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


